—In a custody proceeding pursuant to Family Court Act article 6, the father appeals, as limited by his brief, from so much of an order of the Family Court, Nassau County (Medowar, J.), dated November 30, 1992, as directed that his visitation with the parties’ minor child be supervised.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the father’s contentions, the Family Court did not improvidently exercise its discretion in directing that his visits with the parties’ minor child be supervised. When, as here, there has been a full evidentiary hearing, the Family Court’s findings are accorded great weight on appeal (see, D’Errico v D’Errico, 158 AD2d 503, 504). Under the circumstances of this case, supervised visitation is in the best interests of the child (see, Weiss v Weiss, 52 NY2d 170, 174-175), and it "has a sound and substantial basis in the record” (Matter of Carl J. B. v Dorothy T., 186 AD2d 736, 738). Lawrence, J. P., O’Brien, Joy and Altman, JJ., concur.